Case 1:18-cr-00204-NGG-VMS Document 403 Filed 03/07/19 Page 1 of 1 PageID #: 3883




                                                              March 7, 2019

  VIA ECF
  The Honorable Nicholas G. Garaufis
  United States District Judge
  United States District Court
  225 Cadman Plaza East
  Brooklyn, New York 11201

         Re:     United States v. Keith Raniere, 18 Cr. 204 (NGG)

  Dear Judge Garaufis:

          We write in response to the government’s letter notifying the Court of what it asserts is a
  “potential conflict” with Teny Geragos’ representation of Keith Raniere and Mark Geragos’
  representation of Clare Bronfman because they are “closely related.” (Dkt. 390 at 1.) Counsel has
  made clear to both Raniere and the government that she is aware and takes seriously her ethical
  duties to her client—including the duties of confidentiality and loyalty. These duties have not and
  will not be impaired by her “close family relationship.” (Id. at 2.) We do not believe there is a
  conflict; however, if the Court would like to conduct a Curcio hearing, we have provided Curcio
  counsel, Avraham C. Moskowitz, with the government’s letter and are able to proceed with a
  hearing on the next court date, March 18, 2019.

                                                              Respectfully submitted,
                                                               /s/
                                                              Marc Agnifilo
                                                              Teny Geragos
  cc:    All Counsel (via ECF)
